Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-10, 13-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Bushner (US 2010/0107864; cited by Applicant). Bushner discloses an electrohydraulic device (Figure 1) with an extender 1 arranged to be actuated by hydraulic fluid and a rotor 21 of an electric motor, the rotor being arranged to rotate about a part (for example about the tubing 25 or around the housing 1) of the extender. Note also Bushner, parts 19, 29 of Figure 1. With respect to claims 6, 8, 10 and 13-14, note Bushner, Figure 1. The method of claim 16 directly follows from the structure of Bushner.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushner (US 2010/0107864; cited by Applicant) in view of Sim et al (US 2016/0144936). Bushner does not disclose telescopic parts with respect to claim 7 and a ship deck structure with respect to claim 15. Sim et al disclose a telescopic structure (paragraph 0052) and a ship deck structure (paragraph 0053). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Bushner with be used with telescopic parts and a on a ships deck structure as taught by Sim et al for improved range of application. The combination combines known features to achieve predictable results.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bushner (US 2010/0107864; cited by Applicant) in view of Marien (US 2918795; cited by Applicant). Bushner does not disclose tank with respect to claim 11 and storage area with respect to claim 12. Marien discloses a tank and a storage area (Figure 1, note part 14). It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to form the device of Bushner with be used with a tank and a storage area as taught by Marien for improved reliability. The combination combines known features to achieve predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staab et al (US 2016/0059410) shows a robotic arm structure in the form of a boom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617